UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 95-5123

TED WILLIAMS JUERGENS,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Richard L. Voorhees, Chief District Judge.
(CR-94-53)

Submitted: December 5, 1995

Decided: May 13, 1996

Before WILKINSON, Chief Judge, WILLIAMS, Circuit Judge, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Roy H. Patton, Jr., KILLIAN, KERSTEN, PATTON & ELLIS, P.A.,
Waynesville, North Carolina, for Appellant. Mark T. Calloway,
United States Attorney, Jerry W. Miller, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ted Williams Juergens appeals the district court order revoking his
supervised release and imposing a sentence of twenty-one months.
Juergens contends that the term of supervised release was imposed
invalidly and that the district court erred in refusing to address the
issue. We hold that the district court correctly declined to consider the
claim, because it was improperly raised at the revocation hearing.

Juergens pled guilty to possession of cocaine with intent to distrib-
ute, in violation of 21 U.S.C. § 841(a) (1988), in the United States
District Court for the Eastern District of Missouri. Juergens was sen-
tenced to a prison term of five years to be followed by a five year
term of supervised release. Juergens did not appeal.

After serving his prison sentence, Juergens was released, and juris-
diction over the supervised release portion of the sentence was trans-
ferred to the United States Probation Office for the Western District
of North Carolina. Within a few days of his release from custody,
Juergens was arrested and subsequently charged with various crimes,
for which he entered pleas of guilty in the Superior Court of North
Carolina.

A petition for revocation of the supervised release was filed in
North Carolina district court. At the hearing, Juergens admitted to
violations of his supervised release; however, he attempted to attack
collaterally the validity of the original sentence by the Missouri dis-
trict court, alleging defects in the Federal Rule of Criminal Procedure
11 proceedings and ineffectiveness of counsel.

An unappealed sentence or a sentence upheld on appeal is pre-
sumed valid until vacated under 28 U.S.C. § 2255 (1988), the exclu-
sive remedy for individuals challenging the validity of a sentence.

                     2
United States v. Almand, 992 F.2d 316, 317-18 (11th Cir. 1993); see
also Atehortua v. Kindt, 951 F.2d 126, 129 (7th Cir. 1991); Johnson
v. Taylor, 347 F.2d 365, 366 (10th Cir. 1965). Juergens did not
attempt to commence an action under § 2255 for relief from his sen-
tence. Rather, he raised his contentions as objections to the revocation
of supervised release. Therefore, Juergens's claim was improperly
raised, and the district court correctly declined to address the merits
of his arguments.

Even if Juergens's objections could have been construed as a
§ 2255 petition, the district court was without jurisdiction to act on
Juergens's claim because his § 2255 petition could only be brought in
the Eastern District of Missouri, the court which imposed sentence.
See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 497 (1973).
Therefore, while we express no opinion as to the merits of any § 2255
petition Juergens may file in the Missouri district court, we affirm the
order revoking his supervised release. We dispense with oral argu-
ment, because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3